COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-12-00166-CV


Nabors Drilling USA, L.P.                 §    From the 271st District Court

                                          §    of Wise County (CV09-12-1049)
v.
                                          §    July 11, 2013

EnCana Oil & Gas (USA) Inc.               §    Opinion by Justice Gabriel


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed as to Nabors’s liability to Encana for claims against

Encana’s subcontractors and we render a judgment dismissing those claims

against Nabors with prejudice. It is further ordered that the pre-tender attorneys’

fees and expenses is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that appellant Nabors Drilling USA, L.P. shall pay all

costs of this appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Gabriel